J-E04001-17


                                   2018 Pa. Super. 52

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TYLEESIA KITCHEN                           :
                                               :   No. 148 EDA 2016
                       Appellant

           Appeal from the Judgment of Sentence December 9, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006204-2015


BEFORE: GANTMAN, P.J., BENDER, P.J.E., BOWES, J., PANELLA, J., SHOGAN,
        J., LAZARUS, J., OLSON, J., STABILE, J., and DUBOW, J.

CONCURRING AND DISSENTING OPINION BY SHOGAN, J.:

                                                         FILED MARCH 09, 2018

        I join that part of the Majority’s decision that affirms Tyleesia Kitchen’s

(“Appellant”) judgment of sentence for possession of a controlled substance1

and possession with intent to deliver a controlled substance.2 However, I am

constrained to write separately as I discern no error in the trial court’s

interpretation of 18 Pa.C.S. § 4914(a), providing false identification to law

enforcement, or the trial court’s conclusion that the evidence was sufficient to




____________________________________________


1   35 P.S. § 780-113(a)(16).

2   35 P.S. § 780-113(a)(30).
J-E04001-17


establish that Appellant violated that statute.      Accordingly, I respectfully

dissent from that portion of the Majority opinion.

       The Majority concludes that Appellant did not have sufficient notice that

she was under official investigation at the time she provided Philadelphia

Police Officer Thomas Dempsey a false name during the June 2, 2015 traffic

stop.3 Majority Opinion at *6-15. In support of this conclusion, the Majority

cites to Commonwealth v. Barnes, 14 A.3d 128 (Pa. Super. 2011), and our

Supreme Court’s pronouncement in In re D.S., 39 A.3d 968 (Pa. 2012), which

“resolve[d] any ambiguity left in the wake of our decision in Barnes.” Majority

Opinion at *14. In my view, Barnes and D.S. are easily distinguishable from

the case at bar, and they do not support the Majority’s conclusion.

       In reviewing the sufficiency of the evidence, we must determine whether

the evidence admitted at trial and all reasonable inferences drawn therefrom,

viewed in the light most favorable to the Commonwealth as verdict winner,

were sufficient to prove every element of the offense beyond a reasonable

doubt.    Commonwealth v. Wise, 171 A.3d 784, 790 (Pa. Super. 2017)

(citation omitted).

       It is within the province of the fact-finder to determine the weight
       to be accorded to each witness’s testimony and to believe all, part,
       or none of the evidence. The Commonwealth may sustain its
       burden of proving every element of the crime beyond a reasonable
       doubt by means of wholly circumstantial evidence. Moreover, as
       an appellate court, we may not re-weigh the evidence and
____________________________________________


3 There is no argument or indication in this case that Officer Dempsey
unlawfully stopped Appellant’s car.

                                           -2-
J-E04001-17


      substitute our judgment for that of the fact-finder. Any doubts
      regarding a defendant’s guilt may be resolved by the fact-finder
      unless the evidence is so inconclusive that as a matter of law no
      probability of fact may be drawn from the circumstances.

Id. (internal citations omitted). Additionally, the interpretation of a statute is

a pure question of law, our standard of review is de novo, and our scope of

review is plenary. Commonwealth v. Stoppard, 103 A.3d 120, 123 (Pa.

Super. 2014).

      In the instant case, Officer Dempsey was in full uniform and driving a

marked police vehicle with its lights flashing and siren activated when he

conducted a traffic stop under the authority of 75 Pa.C.S. § 6308.             N.T.,

6/6/15, at 16; N.T., 10/7/15, at 6-7. It was during this lawful traffic stop that

Appellant, the driver of the vehicle, provided the officer false identification.

Accordingly, both 18 Pa.C.S. § 4914 and 75 Pa.C.S. § 6308 are integral to the

analysis, and they must be read in pari materia.         See 1 Pa.C.S. § 1932

(statutes are in pari materia when they relate to the same persons or things,

and statutes in pari materia shall be construed together, if possible, as one

statute).   Moreover, it is presumed that the legislature did not intend an

unreasonable or absurd result. 1 Pa.C.S. § 1922(1).

      Section 4914 provides, in relevant part, as follows:

      (a) Offense defined.--A person commits an offense if he
      furnishes law enforcement authorities with false information about
      his identity after being informed by a law enforcement officer who
      is in uniform or who has identified himself as a law enforcement
      officer that the person is the subject of an official investigation of
      a violation of law.


                                      -3-
J-E04001-17


18 Pa.C.S. § 4914(a). Section 6308 provides in relevant part as follows:

       (a) Duty of operator or pedestrian.--The operator of any
       vehicle or any pedestrian reasonably believed to have violated any
       provision of this title shall stop upon request or signal of any police
       officer and shall, upon request, exhibit a registration card, driver’s
       license and information relating to financial responsibility, or other
       means of identification if a pedestrian or driver of a pedalcycle,
       and shall write their name in the presence of the police officer if
       so required for the purpose of establishing identity.

       (b) Authority of police officer.--Whenever a police officer is
       engaged in a systematic program of checking vehicles or drivers
       or has reasonable suspicion that a violation of this title is occurring
       or has occurred, he may stop a vehicle, upon request or signal,
       for the purpose of checking the vehicle’s registration, proof of
       financial responsibility, vehicle identification number or engine
       number or the driver’s license, or to secure such other information
       as the officer may reasonably believe to be necessary to enforce
       the provisions of this title.

75 Pa.C.S. § 6308(a)-(b) (emphasis added).

       In Barnes, the defendant was a passenger in a car that was ordered

to stop.   Barnes, 14 A.3d at 130.             Therefore, our Court never addressed

whether the motor vehicle stop sufficiently informed the driver that he was

under investigation pursuant to Section 4914.4            Rather, the Barnes Court

addressed only the notice that must be given to a passenger in the driver’s

car. Our Court recognized this important distinction in the following passage:



____________________________________________


4 Indeed, our courts have generally viewed the term “traffic stop” as being
interchangeable with the investigative detention of the driver, with the
exception being where probable cause exists for the stop of the motor vehicle.
See, e.g., Commonwealth v. Commonwealth v. Randolph, 151 A.3d 170,
177 (Pa. Super. 2016); Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa.
Super. 2010).

                                           -4-
J-E04001-17


      We note that 75 Pa.C.S.A. § 6308 imposes a duty upon the
      operator of a motor vehicle to produce a driver’s license upon
      request of a police officer when the officer has a reasonable belief
      that a violation of the Vehicle Code has taken place. However, as
      [the defendant] was a passenger, this section would not apply to
      him.

Barnes, 14 A.3d at 132. In the instant case, we are not faced with what

notice a law enforcement officer must give a passenger, as was the issue in

Barnes.

      Moreover, in D.S., plainclothes police officers, who were brandishing

firearms, stopped the appellant, who was not in a vehicle, without notifying

him that they were law enforcement officers. D.S., 39 A.3d at 970. Thus,

D.S. is distinguishable because there was no police uniform, no marked police

vehicle, no lights, no sirens, and no traffic stop conducted under the authority

of Section 6308. The notice of investigation that a lawful traffic stop provides

the driver of a vehicle was never an issue in D.S. Therefore, neither Barnes

nor D.S. required interpretation of 18 Pa.C.S. § 4914 in conjunction with 75

Pa.C.S. § 6308.

      It has long been the law of this Commonwealth that everyone is

presumed to know the law and that ignorance is no excuse. Commonwealth

v. McBryde, 909 A.2d 835, 838 (Pa. Super. 2006) (citing In re Kearney, 7
A.2d 159 (Pa. Super. 1939)).      When read in pari materia, Section 4914’s

requirement that a law enforcement officer must inform an individual that she

is under investigation is satisfied with respect to the driver of a vehicle when

a law enforcement officer conducts a traffic stop under Section 6308 of

                                     -5-
J-E04001-17


Pennsylvania’s Motor Vehicle Code (“the Vehicle Code”).5 Indeed, the Vehicle

Code expressly authorizes law enforcement officers to stop drivers who are

suspected of violating the Vehicle Code, and it requires the driver to produce,

inter alia, identification.    75 Pa.C.S. § 6308.      The obligation of a driver to

produce identification is not optional; rather, during a lawful traffic stop, it

must be produced upon demand. 75 Pa.C.S. § 1511.6

        There can be no dispute that in this Commonwealth, a driver is required

to stop her vehicle when a law enforcement officer lawfully directs her to do

so. 75 Pa.C.S. § 6308. When a law enforcement officer, who is in full uniform

and operating a police vehicle with its lights and siren activated, initiates a

traffic stop pursuant to 75 Pa.C.S. § 6308, the driver of the vehicle being

stopped is presumed to know that she is under investigation for a suspected

violation of the Vehicle Code, and she is presumed to know that she is

obligated to produce identification.7          The argument that Appellant, as the

driver of the vehicle, needed an additional and express verbal warning that

she was under investigation is specious.



____________________________________________


5   75 Pa.C.S. §§ 101-9821.

6 I am cognizant that under certain circumstances, a driver who is not in
possession of her driver’s license at the time it is demanded has fifteen days
in which to produce a valid driver’s license. 75 Pa.C.S. § 1511(1)-(2).
However, nothing in Section 1511 allows for a driver to provide false
identification.

7   McBryde, 909 A.2d at 838; 75 Pa.C.S. § 6308.

                                           -6-
J-E04001-17


      Under the Majority’s interpretation, a driver who is subjected to a lawful

traffic stop may provide false identification, yet avoid conviction under 18

Pa.C.S. § 4914, if the police officer who conducted the traffic stop does not

expressly and verbally reiterate to the driver that she is under investigation.

Stated differently, the authority of a uniformed officer in a police vehicle using

flashing lights and a siren is manifest and mandates that the driver stop the

car and provide identification pursuant to 75 Pa.C.S. § 6308. However, in the

Majority’s view, that authority does not require the driver to provide accurate

identification under 18 Pa.C.S. § 4914; rather, it allows the driver to provide

false identification with impunity.    I cannot conclude that the legislature

intended this unreasonable and absurd result. Therefore, I am constrained to

respectfully dissent.




                                      -7-